Filed:   November 4, 2010

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6598
            (1:05-cr-00200-WO-1; 1:08-cv-00326-AWO-RAE)


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

DARRELL LAMONT BOSTICK,

                Defendant - Appellant.



                             O R D E R


           The Court amends its opinion filed July 1, 2010, as

follows:

           On page 2, lines 2 and 3 of text -- the language

“accepting the recommendation of the magistrate judge and” is

deleted.

                                        For the Court – By Direction


                                            /s/ Patricia S. Connor
                                                      Clerk
                             UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6598


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRELL LAMONT BOSTICK,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., District Judge.    (1:05-cr-00200-WO-1; 1:08-cv-00326-AWO-
RAE)


Submitted:   June 24, 2010                 Decided:   July 1, 2010


Before DUNCAN, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darrell Lamont Bostick, Appellant Pro Se.    Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell Lamont Bostick seeks to appeal the district

court’s       order    denying       his    Fed.       R.    Civ.     P.    60(b)     motion      for

reconsideration of the district court’s order denying relief on

his 28 U.S.C.A. § 2255 (West Supp. 2010) motion.                                    The order is

not    appealable          unless    a     circuit          justice    or     judge       issues    a

certificate of appealability.                         28 U.S.C. § 2253(c)(1) (2006);

Reid     v.     Angelone,       369        F.3d       363,      369        (4th     Cir.     2004).

A certificate          of     appealability            will      not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                        When the district court denies

relief    on    the    merits,       a     prisoner         satisfies       this    standard       by

demonstrating         that     reasonable             jurists       would     find        that    the

district       court’s      assessment        of       the    constitutional             claims    is

debatable       or    wrong.         Slack    v.       McDaniel,       529        U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,          and    that       the    motion    states       a     debatable

claim of the denial of a constitutional right.                                Slack, 529 U.S.

at    484-85.         We    have     independently            reviewed        the    record       and

conclude       that    Bostick        has    not       made     the        requisite       showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

                                                  2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3